


EXHIBIT 10.5




FIRST AMENDMENT TO
TENNECO INC. EXCESS BENEFIT PLAN
WHEREAS, Tenneco Inc. (the “Company”) maintains the Tenneco Inc. Excess Benefit
Plan (the “Plan”);
WHEREAS, the Plan was most recently amended and restated effective as of January
1, 2013; and
WHEREAS, it is now desirable to amend the Plan to add a Supplement to the Plan
to reflect benefits granted to a newly hired executive in connection with his
commencement of employment;
NOW, THEREFORE, the Plan is hereby amended, effective as of January 6, 2015, by
adding the following new Supplement C to the Plan immediately following
Supplement B thereof:


“SUPPLEMENT C
TO
TENNECO INC.
EXCESS BENEFIT PLAN


Application
C-1. This Supplement C to Tenneco Inc. Excess Benefit Plan shall apply as of
January 6, 2015 to the benefits of Participant Brian J. Kesseler (“Kesseler”).

Definitions
C-2. Unless the context clearly implies or indicates the contrary, a word, term
or phrase used or defined in the Plan is similarly used or defined for purposes
of this Supplement C.

Employer Retirement
C-3. Kesseler’s benefits under Section 3.2 of the Plan shall be

Contributions
calculated in accordance with Section 3.2 of the Plan except as follows:

(a)
The Employer Bonus Contributions (as defined in Section 3.2(b) of the Plan) to
which Kesseler shall be entitled for any Plan Year shall be calculated in
accordance with Section 3.2(b) of the Plan; provided, however, that the Company
Retirement Contribution percentage that will be applied to determine the amount
of the Employer Bonus Contributions shall be 3%.

(b)
The Employer Retirement Contributions (as defined in Section 3.2(c) of the Plan)
to which Kesseler shall be entitled for any Plan Year shall be calculated in
accordance with Section 3.2(c) of the Plan; provided, however, that the Company
Retirement Contribution percentage that will be applied to determine the amount
of the Employer Retirement Contributions shall be 3%.

Other Terms of Plan
C-4. Except as otherwise provided in this Supplement C the terms and conditions
of the Plan shall apply to Kesseler.







    




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused the Plan to be amended as set forth
herein by its authorized officer, effective as of January 6, 2015.




 
TENNECO INC.
 
 
 
By:
/s/Gregg A. Bolt
 
 
 
 
 
 
 
Gregg A. Bolt
 
 
 
 
 
 
Its:
Senior Vice President,
 
 
 
 
 
 
 
Global Human Resources and Administration
 
 
 
 
 
 
 
 
 
 
 
 





